UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

LAYNE AUCOIN CIVIL ACTION
VERSUS
ANDREW CUPIL ET AL. NO.: 16-373-BAJ-RLB

RULING AND ORDER

 

Before the Court is Master Sergeant Reginald Robinson and Lieutenant
Andrew Cupil’s Motion for Reconsideration (Doc. 101) of the Court’s Ruling and
Order (Doc, 90) granting in part and denying in part Plaintiff Layne Aucoin’s Motion
to Alter or Amend Judgment (Doc. 83). For the reasons that follow, the Motion

(Doc. 101) is GRANTED.

I. BACKGROUND

This case turns on the application of Heck v. Humphrey, 512 U.S. 477 (1994),
to the excessive-force claims of a prisoner who insists guards restrained and then beat.
him for no reason. Again, he maintains he did nothing wrong. But his prison
disciplinary convictions suggest otherwise. Because success on his claims would

necessarily imply the invalidity of his convictions, Heck bars his claims.
Heck precludes a plaintiff from “recover[ling] damages for allegedly
unconstitutional conviction or imprisonment, or for other harm caused by actions
whose unlawfulness would render a conviction invalid,” unless he “prove[s] that the
conviction or sentence has been reversed on direct appeal, expunged by executive
order, declared invalid by a state tribunal authorized to make such determination, or
called into question by a federal court’s issuance of a writ of habeas corpus.” Heck,
512 U.S. at 486-487. The doctrine applies to prison disciplinary convictions. Edwards
v. Balisok, 520 U.S. 641, 646-48 (1997). It does not, however, apply to “a prisoner’s
challenge that threatens no consequence for his [underlying] conviction or the
duration of his sentence.” Muhammad v. Close, 540 U.S. 749, 751 (2004) (per curiam).

Plaintiff Layne Aucoin is an inmate who was incarcerated at Dixon
Correctional Institute in Jackson, Louisiana. (Doc. 18). Master Sergeant Robinson
and Lieutenant Cupil are guards at Dixon Correctional Institute. Uid.). Aucoin sued
them under Louisiana Civil Code Article 2315 and 42 U.S.C. § 1983 for using
excessive force against him. (/d.). He alleges, in particular, that they sprayed him
with mace and then kicked and punched him after he was restrained. (/d.).

On the morning of trial, Defendants invoked Heck and moved for judgment on
the pleadings under Federal Rule of Civil Procedure 12(¢).! (Doc. 78). Defendants

contended that Aucoin’s claims were Heck-barred because Aucoin received

 

1 The Court is troubled by Defendants’ failure to raise the Heck defense until the morning of
trial of this nearly three-year-old case. The failure is inexcusable: the disciplinary records forming the
basis of the defense were available to Defendants at the motion to dismiss and summary judgment
stages.
disciplinary convictions? for his role in the incident giving rise to this lawsuit. (Dec.
78-1 at p. 1-8). Defendants stressed that success on Aucoin’s claims would
“necessarily imply the invalidity” of his disciplinary convictions. Ud. at p. 4). The
Court agreed and entered judgment against Aucoin. (Doc. 81).

Thereafter, Aucoin moved to alter or amend the judgment. (Doc. 83-2 at pp. 1-
14). He contended Heck did not apply because he did not seek restoration of the good-
time credits he lost as a result of his disciplinary convictions. (/d.). The Court found
the contention meritless’ but granted the motion, in part, based on new authority not
cited by either party. (Doc. 90 at p. 4) (citing Bourne v. Gunnels, 921 F.3d 484 (5th
Cir. 2019)).

In the Ruling and Order, the Court found that Aucoin alleged two distinct
claims of excessive force: one arising from the use of mace and another arising from
the use of force post-restraint. (Doc. 90 at pp. 1-7). Citing Bourne, the Court held that
the former claim was Heck-barred but the latter was not. Ud.). The Court thus
reinstated the latter claim. (/d.).

Now, Defendants move for reconsideration. (Doc. 101). They contend that

Bourne is distinguishable and that Aucoin’s trial testimony reflects one Heck-barred

 

me

2 The disciplinary convictions were for “defiance,” “aggravated disobedience,” and “destruction
of property.” (Doc. 38-13). According to the reports accompanying those convictions, Plaintiff disobeyed
Master Sergeant Robinson’s direct orders to uncover the camera in Plaintiffs cell, spat on Master
Sergeant Robinson, and yelled expletives at both Defendants. (Docs. 33-13, 33-14). Plaintiffs
convictions resulted in his loss of 30 days of good-time credit. (Ud.).

3 As the Court explained, Heck’s application does not turn on the way a plaintiff describes the
relief he requests; it turns on the effect of a judgment in his favor incorporating that relief. See Heck,
512 U.S. at 486-87; Daigre v. City of Waveland, Miss., 549 F. App’x 288, 286 (Sth Cir, 2018) (per
curiam) (quoting Okoro v. Callaghan, 324 F.3d 488, 490 (7th Cir. 2003} (lt is irrelevant that fa
plaintiff] disclaims any intention of challenging his conviction; if he makes allegations that are
inconsistent with the conviction’s having been valid, Heck kicks in and bars his civil suit.”)).

3
excessive-force claim deriving from one continuous encounter. (Doc. 101-1 at pp. 1—-
9). For the first time, Defendants direct the Court to authority establishing that Heck
mandates dismissal because Aucoin testified that he is innocent of the conduct
forming the basis of his convictions. Ud. at p. 4 n.12). Aucoin filed a two-page
opposition; he cites no authority apart from Heck, and he addresses none of
Defendants’ arguments. (Doc. 102 at pp. 1—2). Instead, he declares that “[t]he
prejudicial nature of the Heck rulings in this case should be reviewed by the Fifth

Circuit and the Rulings at issue should be certified for appeal.” Ud. at p. 2).

Il. LEGAL STANDARD

The Court may reconsider its rulings on an interlocutory order for “any reason
it deems sufficient, even in the absence of new evidence or an intervening change in
or clarification of the substantive law.” Saqut v. Pride Cent, America, LLC, 595 F.3d
206, 210-211 (5th Cir. 2010) (citation omitted). The Court’s Ruling and Order on
Aucoin’s Motion to Alter or Amend Judgment is an interlocutory order because it did
not adjudicate all claims or decide the rights and liabilities of all parties. FED. R. Crv.
P, 54(b). Accordingly, the Court is free to reconsider the Ruling and Order for “any

reason it deems sufficient.” Saquz, 595 F.8d at 210.
III. DISCUSSION

Defendants contend the Court should reconsider its application of Bourne and
find that all of Aucoin’s claims are Heck-barred. (Doc. 101). Defendants contend
Bourne is distinguishable because the plaintiff admitted engaging in the conduct
forming the basis of his convictions; Aucoin did not. (fd. at { 4).

Bourne arose from a prison scuffle. 921 F.3d at 487. A prisoner created a
disturbance when he “t[ook] control of the food-tray slot to his cell and refused to
relinquish it.” /d. In response, the prison dispatched a team to “use a chemical agent
and force, if necessary, to extract the prisoner and regain control of the door.” /d.
Guards arrived at the prisoner’s cell and ordered him to release the food-tray slot. Id.
After the prisoner declined, guards sprayed him with a chemical agent. /d. But the
spray did not produce the desired effect: seven minutes passed and the prisoner still
refused to release the food-tray slot. Id. at 488. Eventually, guards managed to un-
jam the cell door, enter the cell, and restrain the prisoner. Jd. For his role in the
scuffle, the prisoner was convicted of tampering with his cell door and creating a
disturbance; he lost 30 days of good-time credit. Id. at 491.

He later sued. Id. at 487. Invoking § 1983, he alleged that the guards used
excessive force against him when they sprayed him with an entire can of chemical
agent and then punched and kicked him after he had been restrained. Id. at 488-89.
Critically, he did not contest the facts underlying his disciplinary convictions. See
Bourne v. Gunnels, No. H-16-0515, 2017 WL 2483815, at *1 (6.D. Tex. June 7, 2017)

(“Bourne concedes that he wrapped a towel and sheet around the food-tray slot of his
cell door, jamming it in violation of prison rules so that it would not close.”), The
district court nonetheless entered summary judgment against him, concluding all of
his claims were Heck-barred. Id. He appealed. Id.

The United States Court of Appeals for the Fifth Circuit held that Heck did not
bar the prisoner’s claims. [d. In so holding, it reasoned that success on the claims
would not “necessarily imply the invalidity” of the prisoner’s diseiplinary convictions
for “tampering with a locking mechanism or food tray slot” and “creating a
disturbance” because the claims “ar[o]se from the specific force” the guards used on
him after he was restrained. Jd. His convictions, by contrast, arose from the
misconduct he admitted he committed before he was restrained. [d. Accordingly, the
court reasoned that the basis of his § 1983 claims was “distinct from the basis of his
disciplinary conviction|[s].” fd. This case differs in two critical respects.

First, the Bourne plaintiffs claims arose from a discrete event: prison officials’
use of force against him after he was restrained on his cell floor. 921 F.3d at 491. By
contrast, Aucoin’s claims arise from one uninterrupted encounter. (Doc. 101-2 at pp.
60-63). Aucoin did not parse the encounter into separate claims; he told one sweeping
story. (fd.).

Second, the Bourne plaintiff conceded committing the acts forming the basis of
his disciplinary convictions. Bourne, 2017 WL 2483815, at *1. Here, however, Aucoin
testified at trial that he did nothing to provoke Defendants’ use of mace:

All right, I’m sitting there, he comes. Now, he comes tells me, he starts

hollering at me, cussing at me—Reginald Robinson, he comes hollering

at me, cussing at me to get it off. And [’'m sitting there looking at the
man like he’s crazy ... Well, he comes back and he comes sneaks me
with the can of mace. While I’m sitting there, I’m choking, ’m choking,
he says, “come to the bars and be restrained.” I go ahead and I comply
with the man.

(Doc. 101-2 at p. 60). Aucoin also testified that he did nothing to provoke Defendants’
use of force post-restraint. Ud.). Indeed, he testified that Defendants dragged him out
of his cell before punching and kicking him for no reason. Ud. at pp. 62-63).

Aucoin’s convictions tell a different story.4 The reports accompanying the
convictions reflect that Lieutenant Cupil sprayed Aucoin with a one-second burst of
mace after Aucoin (1) disobeyed direct orders to come to the bars of his cell to be
restrained; (2) spat in Master Sergeant Robinson’s face; (8) attempted to flood his
prison cell by placing his gown in the toilet; (4) yelled expletives in response to
Lieutenant Cupil’s direct orders; and (5) yelled expletives in response to Master
Sergeant Robinson’s direct orders. (Docs. 33-18, 33-14). The reports also contradict
Aucoin’s trial testimony that, after spraying him with mace, Defendants dragged him
into the lobby and proceeded to beat him. (/d.). According to the reports, Defendants
merely restrained Plaintiff, allowed him to shower, transported him to “medical,” and
then returned him to his cell. (d.).

These contradictions carry significance. A host of Fifth Circuit opinions—some
published, some not—hold that a plaintiffs claim is Heck-barred if he alleges facts
(or, as here, offers testimony) contradicting facts incorporated into a conviction. See,

e.g., DeLeon v. City of Corpus Christt, 488 F.3d 649, 656-57 (5th Cir. 2007) (claims

 

4 The pleadings and judicially-ncoticeable facts confirm that Plaintiff's disciplinary convictions
have not been “reversed on direct appeal, expunged by executive order, declared invalid by a state
tribunal... .or called into question by a federal court’s issuance of a writ of habeas corpus.” Heck, 512
U.S. at 487.
Heck-barred because plaintiff insisted he did not resist arrest and did nothing wrong,
despite his conviction for aggravated assault); Daigre v. City of Waveland, Miss., 549
IF. App’x 288, 286 (5th Cir. 2013) (per curiam) (unpublished) (claims Heck-barred
because plaintiff made “broad claims of innocence relatling] to the entire arrest
encounter,” despite his conviction for resisting arrest).5

Aucoin’s trial testimony directly contradicts the factual findings incorporated
into his prison disciplinary convictions. (Docs. 33-18, 33-14). A judgment in his favor
following trial would have “necessarily implied the invalidity” of the convictions.
Clarke v. Stalder, 154 F.3d 186, 190 (5th Cir. 1998) (en banc), All of his claims are
Heck-barred and Bourne does not save them. The Court erred in ruling to the

contrary.

 

5 See also Walker v. Munsell, 281 F. App’x 388, 390 (5th Cir. 2008) (per curiam) (unpublished)
{claims Heck-barred because plaintiff maintained “that he did not resist arrest, did nothing wrong,
and was attacked by the... officers for no reason,” despite his conviction for resisting arrest); Arnold
v. Town of Slaughter, 100 F. App’x 321, 324 (5th Cir. 2004) (per curiam) (unpublished) (claims Heck-
barred because plaintiff “claimfed} that he did nothing wrong, but was viciously attacked for no
reason,” despite his conviction for resisting an officer).
IV. CONCLUSION

Accordingly,

IT IS ORDERED that the Motion for Reconsideration (Doc. 101) is
GRANTED. All of Plaintiffs claims are DISMISSED with prejudice. A final

judgment shall issue in accordance with Federal Rule of Civil Procedure 58.

Hh

Baton Rouge, Louisiana, this 26-5 August, 2019.
JUDGE BRIAN A,JACKSON

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
